Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020, 5/11/2020, 11/29/2020 are considered by the examiner.
Drawings
The drawings submitted on 4/9/2020 has been accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a power storage module comprising an electrode laminate in which bipolar electrodes including an electrode plate, a positive electrode provided on one surface of the electrode plate, and a negative electrode provided on another surface of the electrode plate are laminated and a sealing body formed of a resin and provided on a side surface of the electrode laminate to surround an edge portion of the bipolar electrode. The sealing body includes a first resin portion welded to the edge portion of the bipolar electrode and a second resin portion surrounding the first resin portion from an outer side along the side surface, and a mold shrinkage factor of the first resin 
A second resin portion surrounding the first resin portion from an outer side along the side surface, and a melt viscosity of the first resin portion is higher than a melt viscosity of the second resin portion as disclosed in claim 2
A second resin portion surrounding the first resin portion from an outer side along the side surface, and a melting point of the first resin portion is lower than a melting point of the second resin portion as disclosed in claim 5 
	 The closest prior art JP2005259379 to Kyoichi et al. reference discloses a power storage module comprising an electrode laminate in which bipolar electrodes including an electrode plate, a positive electrode provided on one surface of the electrode plate, and a negative electrode provided on another surface of the electrode plate are laminated and a sealing body formed of a resin and provided on a side surface of the electrode laminate to surround an edge portion of the bipolar electrode. However, the Kyoichi reference does not disclose, nearly disclose or provide motivation to modify the  second resin portion surrounding the first resin portion from an outer side along the side surface, and a mold shrinkage factor of the first resin portion is lower than a mold shrinkage factor of the second resin portion as disclosed in claim 1. In addition, the Kyoichi et al. reference reference does not disclose, nearly disclose or provide motivation to modify the  second resin portion surrounding the first resin portion from an outer side along the side surface, and a melt viscosity of the first resin portion is higher than a melt viscosity of the second resin portion as disclosed in claim 2. Furthermore, the Kyoichi et al. reference reference does not disclose, nearly disclose or provide 
	The prior art 2011233298  to Masashi reference discloses discloses a power storage module comprising an electrode laminate in which bipolar electrodes including an electrode plate, a positive electrode provided on one surface of the electrode plate, and a negative electrode provided on another surface of the electrode plate are laminated and a sealing body formed of a resin and provided on a side surface of the electrode laminate to surround an edge portion of the bipolar electrode. However, the Masashi reference does not disclose, nearly disclose or provide motivation to modify the  second resin portion surrounding the first resin portion from an outer side along the side surface, and a mold shrinkage factor of the first resin portion is lower than a mold shrinkage factor of the second resin portion as disclosed in claim 1. In addition, the Masashi et al. reference reference does not disclose, nearly disclose or provide motivation to modify the  second resin portion surrounding the first resin portion from an outer side along the side surface, and a melt viscosity of the first resin portion is higher than a melt viscosity of the second resin portion as disclosed in claim 2. Furthermore, the Masashi et al. reference reference does not disclose, nearly disclose or provide motivation to modify the second resin portion surrounding the first resin portion from an outer side along the side surface, and a melting point of the first resin portion is lower than a melting point of the second resin portion as disclosed in claim 5. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




	
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725